HIGHLY REINFORCED IONOMER MEMBRANES FOR HIGH SELECTIVITY AND HIGH STRENGTH
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 3 discloses wherein a first layer of ion exchange material comprises different ion exchange materials than ion exchange materials of a second layer of ion exchange material. 
What makes these materials different from each other? Paragraph 0145 of the published specification states that all examples shown use PFSA as an ion exchange material. There is only support for them being the same, not different.
Claim 11 discloses a composition of a first microporous layer of the at least two microporous polymer layers is different than a composition of a second microporous polymer layer of the at least two microporous polymer layers. 
What makes these compositions different from each other? Paragraph 0124 discloses the examples of microporous layers can either comprise ePTFE or polycarbonate. There is only support for them being the same, not different.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses wherein a first layer of ion exchange material comprises different ion exchange materials than ion exchange materials of a second layer of ion exchange material. 
What makes these materials different from each other? Paragraph 0145 of the published specification states that all examples shown use PFSA as an ion exchange material. There is only support for them being the same, not different.
Claim 11 discloses a composition of a first microporous layer of the at least two microporous polymer layers is different than a composition of a second microporous polymer layer of the at least two microporous polymer layers. 
What makes these compositions different from each other? Paragraph 0124 discloses the examples of microporous layers can either comprise ePTFE or polycarbonate. There is only support for them being the same, not different.
Claims 12 and 13 disclose the at least two microporous polymer layers are in direct contact or are not in direct contact. Direct contact with what? Each other? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-17, 20, 22, 24, 26, 28, 33, 34, 40-44, 49, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2014/0370404 A1).
Regarding claims 1, 14-16, 20, 22, 24, 26, 28, 33, 34, 40-44, 49, and 53, Kato et al. teach a composite membrane for a redox flow battery (Abstract), comprising:
a)    a microporous polymer structure present in an amount from 13 vol% to 65 vol% based on the total volume of the composite membrane (Examples 1 and 2 disclose a PTFE microporous membrane wherein the thickness is 10 microns out of a total thickness of 35 microns which gives a vol.% of ePTFE to be 28.5%. Further, Example 8 discloses PTFE having a thickness of 10 microns out of a total thickness of 40 microns which gives a vol. % of PTFE at 25%.); and
b)    an ion exchange material at least partially embedded within the microporous polymer structure and configured to render rendering the microporous polymer structure occlusive (Claim 20 and examples 1 and 2 disclose PFSA as an ion exchange material.),
wherein the ion exchange material has having an equivalent volume equal to or less than 460 cc/mole eq (Claim 30 discloses an equivalent weight for polyelectrolyte polymer to be 300-1300 g/eq. The density of PFSA is 2 g/cm3 as such (300-1300 g/eq) x 1/cm3/2g meq gives 150-650 cm3/mol eq.);
wherein a thickness of the composite membrane is less than 17 microns (Paragraph 0223 discloses preferably 2-20 microns.) while an acid content of the composite membrane is from between 1.2 meq/cc to 3.5 meq/cc(Claim 30 discloses an equivalent weight for polyelectrolyte polymer to be 300-1300 g/eq. The density of PFSA is 2 g/cm3 as such (300-1300 g/eq) x 1/cm3/2g x 1 eq/1000 meq gives 1.5-6.7 meq/cm3.).
Regarding claim 2, Kato et al. teach wherein the ion exchange material comprises more than one layer of ion exchange material,
wherein the layers of ion exchange material comprise the same ion exchange material (Paragraph 0265 and examples 1 and 2.),
wherein the average equivalent volume of all the layers of ion exchange material is equal to or less than 460 cc/mole eq (Claim 30 discloses an equivalent weight for polyelectrolyte polymer to be 300-1300 g/eq. The density of PFSA is 2 g/cm3 as such (300-1300 g/eq) x 1/cm3/2g meq gives 150-650 cm3/mol eq.).
Regarding claim 3, Kato et al. teach wherein the ion exchange material comprises more than one layer of ion exchange material,
wherein a first layer of ion exchange material comprises different ion exchange materials than ion exchange materials of a second layer of ion exchange material (Paragraph 0265 discloses in the case of a multilayer, the performance of the electrolyte membrane can be improved by laminating membranes having different properties (for example, resins having different EWs and functional groups).,
wherein the average equivalent volume of all the layers of ion exchange material is equal to or less than 460 cc/mole eq (Claim 30 discloses an equivalent weight for polyelectrolyte polymer to be 300-1300 g/eq. The density of PFSA is 2 g/cm3 as such (300-1300 g/eq) x 1/cm3/2g meq gives 150-650 cm3/mol eq.).
Regarding claim 4, Kato et al. teach the composite membrane of claim 1, wherein the ion exchange material is fully embedded within the microporous polymer structure (Claim 20)
Regarding claim 10, Kato et al. teach the composite membrane of claim 1, wherein the microporous polymer structure comprises at least two microporous polymer layers and wherein the microporous polymer layers are the same (Paragraphs 0195 and 0211 disclose more than one layer with the layers being the same.).
Regarding claim 11, Kato et al. teach the composite membrane of claim 10, wherein the microporous polymer structure comprises at least two microporous polymer layers and wherein a composition of a first microporous polymer layer of the at least two microporous polymer layers is different than a composition of a second microporous polymer layer of the at least two microporous polymer layers (Paragraph 0242).
Regarding claim 12, Kato et al. teach the composite membrane of claim 10, wherein at least two of the at least two microporous polymer layers are in direct contact (Paragraph 0213).
Regarding claim 13, Kato et al. teach the composite membrane of claim 10, wherein at least two of the at least two microporous polymer layers are not in direct contact (Paragraph 0242).
Regarding claim 17, Kato et al. teach the composite membrane of claim 1, wherein the microporous polymer structure comprises a hydrocarbon polymer (Paragraph 0243).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 37 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kato et al. (US 2014/0370404 A1).
Regarding claim 37, Kato et al. teach the composite membrane of claim 1. However, they do not teach wherein the composite membrane has a selectivity of greater than 0.35 MPa/mV.
2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 6, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0370404 A1) and further in view of Rusch et al. (US 6,130,175).
Regarding claims 5 and 6, Kato et al. teach the composite membrane of claim 1. However, they do not teach wherein the microporous polymer structure has a first surface and a second surface, and wherein the ion exchange material is a layer on both the first surface and the second surface.
Rusch et al. teach a composite membrane (Abstract) wherein the microporous polymer structure has a first surface and a second surface (Figs. 1-3, element 11), and wherein the ion exchange material is a layer on both the first surface and the second surface (Figs. 1-3, elements 12 and 13 disclose ion exchange layers on either side of the polymer layer, element 11.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kato with Rusch in order improve ionic conductance.
Regarding claim 50, Kato et al. teach the composite membrane of claim 1. However, they do not teach wherein at least one support layer is attached to one or more external surfaces of the microporous polymer structure.
Rusch et al. teach a composite membrane (Abstract) wherein at least one support layer attached to one or more external surfaces of the microporous polymer structure (Fig. 2, element 14 discloses backing support.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kato with Rusch in order improve ionic conductance.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0370404 A1).
Regarding claim 7-9, Kato et al. teach the composite membrane of claim 1, wherein the microporous polymer structure has a first surface and second surface (Fig. 1). However, they do 
Kato et al. do teach the electrolyte membrane for a redox flow secondary battery according to the present embodiment preferably has a structure in which a reinforcing material is impregnated with the above-mentioned polyelectrolyte polymer, and the internal volume of the reinforcing material is substantially occluded. Here, "a structure in which the internal volume is substantially occluded" is a structure in which the internal volume of the reinforcing material is impregnated with the polyelectrolyte polymer, and the internal volume is substantially occluded, and specifically, is a state that the impregnation of the reinforcing material with the polyelectrolyte polymer allows occluding 90% or more of the internal volume of the reinforcing material (Paragraphs 0186-0187).
Therefore, it is obvious to one of ordinary skill in the art that there is less than 10% of portion that is non-occlusive in the microporous polymer structure of Kato not containing any of the polyelectrolyte.

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0370404 A1) as applied to claim 1 above, and further in view of Miyake et al. (US 2011/0318669 A1).
Regarding claims 51 and 52, Kato et al. teach the composite membrane of claim 1. However they do not teach a membrane electrode assembly in a fuel cell comprising at least one electrode attached to the composite membrane.
Miyake et al. teach a fluoropolymer electrolyte membrane (Abstract) used in a membrane electrode assembly comprising at least one electrode attached to the composite membrane (Paragraph 0115) in a fuel cell (Paragraph 0139).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kato with Miyake in order to improve durability at high temperature and low humidity conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729